Title: Mathew Carey to James Madison, 28 April 1828
From: Carey, Mathew
To: Madison, James


                        
                            
                                Dear sir,
                            
                            
                                
                                    Philada.
                                
                                April 28. 1828.
                            
                        
                         
                        I am given to understand that there will shortly be a vacancy in the Chair of professor of the Classics,
                            & beg leave to present to your view, & to recommend to your support, Mr M. L. Tracie, a gentleman whom I
                            have every reason to believe perfectly qualified to fill the station with credit to himself & advantage to the
                            institution. He had a regular collegiate education in Dublin, & has the most satisfactory recommendations, as to
                            his literary & classical acquirement, & the amenity of his manners. Yours, with sincere respect,
                        
                        
                            
                                Mathew Carey.
                            
                        
                    